      CASE 0:19-cr-00322-JRT-TNL Document 45 Filed 07/01/20 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

 UNITED STATES OF AMERICA,                                 Criminal No. 19-322 (JRT/TNL)

                                         Plaintiff,
                                                            MEMORANDUM OPINION
 v.                                                        AND ORDER AFFIRMING R&R

 DEMETRICE DEVON MILLER,

                                      Defendant.




      Benjamin Bejar, Assistant United States Attorney UNITED STATES
      ATTORNEY’S OFFICE, 300 South Fourth Street, Suite 600, Minneapolis, MN
      55415, for plaintiff.

      Douglas Olson, Assistant Federal Defender, OFFICE OF THE FEDERAL
      DEFENDER, 300 South Fourth Street, Suite 107, Minneapolis, MN 55415, for
      defendant.


      Defendant Demetrice Devon Miller objects to the Report and Recommendation

(“R&R”) issued by Magistrate Judge Tony Leung recommending that the Court deny

Miller’s Motion to Suppress Statements, Admissions, and Answers.            Because the

Magistrate Judge did not err in applying the “public safety” exception to Miranda

requirements, the Court will adopt the R&R and overrule Miller’s Objections as to Miller’s

statements about the guns. Furthermore, because the Magistrate Judge did not err in

finding that Miller’s two statements in the hospital were voluntary, that the Miranda

warnings were sufficient, and that Miller’s waiver of Miranda rights was knowing and


                                           -1-
      CASE 0:19-cr-00322-JRT-TNL Document 45 Filed 07/01/20 Page 2 of 8




intelligent, the Court will adopt the R&R and overrule Miller’s Objections as to Miller’s

two statements in the hospital.

                                       BACKGROUND

       There are no objections to the factual statements contained in the Magistrate

Judge’s R&R, which the Court adopts and summarizes here. On November 23, 2019, two

St. Paul police officers initiated a traffic stop in a densely populated residential area. (R&R

at 3, April 27, 2020, Docket No. 40.) Miller ran from the vehicle, and the officers pursued

him into an alley, when they heard a single gunshot. (Id.) Miller had accidentally shot

himself in the stomach while running away. (Id. at 4-5.) The officers saw Miller fall to the

ground, and Officer Sean Higgins yelled at Miller, “Where’s the gun?” (Id at 4.) Miller

pointed towards his feet, where the officers found two guns. (Id.) After the officers

handcuffed Miller and provided first aid, Higgens confirmed with Miller that there were

only two guns. (Id.) Higgens explained at a hearing before the Magistrate Judge that a

gunshot and a gunshot wound are emergent circumstances, and that he was concerned

about the public’s safety and also the safety of the emergency personnel coming to assist

Miller. (Id. at 5.) Higgens did not read Miller his Miranda rights. (Id.)

       Two days later, on November 25, Sergeant Thomas Arnold and his partner went to

speak with Miller at the hospital, after asking permission from hospital staff. (Id. at 6.)

Miller was awake and conscious, and handcuffed to the hospital bed. (Id.) Arnold

testified that he “could assume” Miller was on some sort of medication, but he did not




                                             -2-
      CASE 0:19-cr-00322-JRT-TNL Document 45 Filed 07/01/20 Page 3 of 8




know any details. (Id.) Arnold read Miller his Miranda rights, and Miller acknowledged

them but was unable to sign a waiver form because he was handcuffed to the bed. (Id.)

Arnold asked Miller questions about the traffic stop and the guns, and after about four

minutes, Miller told Arnold that he was “done talking about it.” (Id.) Six minutes later,

Miller asked if the Sergeant would come back tomorrow because he was in too much pain

to continue talking. (Id.) The Magistrate Judge found that Miller spoke softly, and that

Arnold addressed him in a direct, matter-of-fact manner. (Id. at 7–8.) Arnold testified

that Miller made eye contact, responded appropriately, and did not appear to be under

the influence, though he did show signs of being in pain. (Id. at 6.)

       The next day, on November 26, Arnold returned to the hospital, asked and received

permission from medical staff, and visited Miller. (Id. at 8.) Miller said he was feeling

much better; he was still handcuffed to the bed. (Id.) Miller agreed that he had told

Arnold he could come back; Miller also said that he would tell Arnold what he wanted to

know if Arnold would tell Miller what he wanted to know. (Id.) Arnold did not re-read

Miller’s Miranda rights, but instead reminded Miller that he had read him his Miranda

rights yesterday, that those rights still applied, and that Miller did not have to speak to

him and could ask for an attorney. (Id.) Miller agreed that he understood. (Id.) Miller

then went on to make several incriminating statements. (Id. 8–9.) The Magistrate Judge

found that Miller spoke softly, though louder than the previous day, and that Arnold

addressed him in a direct, forthright, and respectful manner. (Id. at 10.) Arnold testified




                                            -3-
      CASE 0:19-cr-00322-JRT-TNL Document 45 Filed 07/01/20 Page 4 of 8




that Miller was conscious, spoke in a normal tone of voice, and responded appropriately.

(Id. at 6.) Arnold testified that at no point did Miller display outward indications that he

was under the influence of narcotics, but that he did not ask Miller what medication he

was taking. (Id. at 10.)

                                        DISCUSSION
I.     STANDARD OF REVIEW

       After an R&R is filed by a magistrate judge, “a party may serve and file specific

written objections to the proposed findings and recommendations.” Fed. R. Crim.

P. 59(b)(2). For a dispositive matter such as a motion to suppress evidence, “[t]he district

judge must consider de novo any objection to the magistrate judge’s recommendation.”

Fed. R. Crim. P. 59(b)(1), (3); see also 28 U.S.C. § 636(b)(1).

II.    PUBLIC-SAFETY EXCEPTION

       Miller argues that the Magistrate Judge erred in applying the public-safety

exception to Miller’s statements about the two guns found by police in the alley.

       The public-safety exception applies to questions from a police officer asked in the

absence of a Miranda warning, and renders the defendant’s answers admissible when

“the questions asked of the suspect are reasonably prompted by a concern for the public

safety.” United States v. Williams, 181 F.3d 945, 953 (8th Cir. 1999) (internal quotations

omitted).

       Miller argues that there was no on-going emergency at the time the officer asked

about the guns because Miller was already injured on the ground. However, courts


                                             -4-
       CASE 0:19-cr-00322-JRT-TNL Document 45 Filed 07/01/20 Page 5 of 8




regularly apply the public-safety exception even when the suspect is restrained, because

the threat to the public and to the officers is not only from the suspect. See, e.g., id. at

953–54 (finding that [“[a]lthough Williams’[s] hands were cuffed behind his back” when

officers questioned him, “the officers could not have known whether other hazardous

weapons were present in the apartment that could cause them harm if they happened

upon them unexpectedly or mishandled them in some way” (footnote omitted)). Here, a

gun was fired in a residential neighborhood, and the officers were justified in asking about

the guns in order to protect neighbors, themselves, and emergency medical assistance

from unsecured firearms.

         Accordingly, the Court will overrule Miller’s Objections and Adopt the R&R as to

the statements regarding the guns.

III.     STATEMENTS TAKEN AT THE HOSPITAL

         Miller argues that the Magistrate Judge erred in finding that Miller’s Miranda

waivers at the hospital were knowing and voluntary. In considering the validity of a

Miranda waiver, courts look at the totality of the circumstances, including the

defendant’s intelligence, education, age, familiarity with the criminal justice system, and

the explicitness of the waiver. United States v. Vinton, 631 F.3d 476, 482–83 (8th Cir.

2011).




                                            -5-
       CASE 0:19-cr-00322-JRT-TNL Document 45 Filed 07/01/20 Page 6 of 8




          A. Knowing and Intelligent Waiver

       First, Miller argues that he could not have knowingly and intelligently waived his

rights because he was in the hospital recovering, and was handcuffed to his hospital bed.

“To make a knowing and intelligent waiver, the defendant must have ‘full awareness of

both the nature of the right being abandoned and the consequences of the decision to

abandon it.’” United States v. Gallardo, 495 F.3d 982, 990 (8th Cir. 2007) (quoting Moran

v. Burbine, 475 U.S. 412, 421 (1986)).

       Here, the fact that Miller was in the hospital and was handcuffed to his bed, while

relevant to the analysis, is not sufficient to override the myriad of facts indicating that

Miller made a knowing and intelligent waiver. For instance, the Magistrate Judge found

(and Miller does not contest) that Miller was coherent and did not appear to be under

the influence of medication. Miller was familiar with the criminal justice system, and the

evidence supports the finding that he understood the process and was aware of the rights

he was giving up. Accordingly, the Court will deny Miller’s Objection and will adopt the

R&R.

          B. Voluntariness

       Miller argues that his waiver could not be voluntary because he was hospitalized

and under the influence of medication. “Custodial statements are not per se involuntary

because of intoxication.” United States v. Wright, 706 F.2d 828, 830 (8th Cir. 1983).

Instead, courts review whether, “by reason of intoxication or other factors, the




                                           -6-
       CASE 0:19-cr-00322-JRT-TNL Document 45 Filed 07/01/20 Page 7 of 8




defendant’s ‘will was overborne’ or whether his statements were the ‘product of a

rational intellect and a free will.’” Id. (quoting United States v. Brown, 535 F.2d 424, 427

(8th Cir. 1976)).

       Here, although it appears likely that Miller was receiving medication, there is no

evidence to suggest that his will was overborne at any point. As noted above, Miller was

coherent and did not appear to be under the influence. Furthermore, the conversations

were polite, forthright, and short, and although Miller spoke in a soft tone, there is every

indication that Miller’s Miranda waivers, and subsequent conversations with Arnold,

were voluntary. Accordingly, the Court will deny Miller’s Objection and will adopt the

R&R.

           C. Second Miranda Warning

       Finally, Miller repeats the argument he previously made before the Magistrate

Judge that Arnold was required to repeat the Miranda warnings prior to the second

interview because 24 hours had passed. The main purpose of Miranda is to ensure that

an accused is advised of and understands the right to remain silent and the right to

counsel. Berghuis v. Thompkins, 560 U.S. 370, 383 (2010). Despite Miller’s assertions,

there is no hard-and-fast 24-hour bar for Miranda warnings; instead, whether a full

Miranda rereading is necessary depends on the circumstances of the interview. See, e.g.,

United States v. Nguyen, 608 F.3d 368, 374–75 (8th Cir. 2010) (finding a knowing and

voluntary waiver despite Miranda warning being given a full day prior, and only a




                                            -7-
      CASE 0:19-cr-00322-JRT-TNL Document 45 Filed 07/01/20 Page 8 of 8




reminder of the Miranda rights prior to subsequent questioning). Here, Arnold reminded

Miller that he had previously received Miranda warnings, that Miller did not have to

speak, and that he could instead ask for an attorney. Miller agreed that he understood,

and chose to speak with Arnold anyway. The lack of a formal full rereading of Miranda

rights does not negate the knowing or voluntary nature of Miller’s waiver.

                                     CONCLUSION

      Because the Magistrate Judge did not err in finding all three of Miller’s statements

admissible, the Court will overrule Miller’s Objections and Adopt the R&R.

                                        ORDER

      Based on the foregoing, and all the files, records, and proceedings herein, Miller’s

Objections to the R&R [Docket No. 42] are OVERRULED and the R&R [Docket No. 40] is

ADOPTED.

      Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

      1.     Defendants’ Objections to the R&R [Docket No. 42] are OVERRULED and the

R&R [Docket No. 40] is ADOPTED.

      2.     Defendant’s Motion to Suppress [Docket No. 24] is DENIED.


DATED: July 1, 2020                           _______                        ______
at Minneapolis, Minnesota.                             JOHN R. TUNHEIM
                                                           Chief Judge
                                                   United States District Court



                                          -8-
